Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the reply filed May 21, 2021.
	Claims 68-97 are currently pending and are under examination.
	Benefit or priority is to March 14, 2013.

Maintenance of Rejections, modified
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 90 lacks antecedent basis in Claim 88 because claim 88 does not provide for any cell of interested to be transduced with the retroviral vector in vitro or any cell to be administered to the patient.
Claim 96 lacks antecedent basis in Claim 94 because the cell of interest is not in vivo but in vitro. There is no retroviral vector administered to any patient in Claim 94.
Claim 97 lacks antecedent basis in Claim 94 because Claim 94 is drawn to inducing cell kill activity in a cancer cell and not in a patient, and there is no basis in Further, newly amended Claim 97 adds that the cell is reintroduced to a patient, which lacks antecedent basis in Claim 94.
For the reasons that Claim 96 and 97 are indefinite, Claim 94 is indefinite because if it is intended that Claim 94 includes the possible limitation of Claims 96 and 97 then the Claim 94 lacks such clarity.
New:
Claim 84 recites language that does not mirror that of Claim 68.  Claim 68 recites “mutated form of thymidine kinase from a human herpes simplex virus type 1 (HSV1-TK)” while Claim 84 describes this “mutated modified HSV1-TK”.
Claim 88 refers to the retroviral vector particle of Claim 84, yet Claim 84 is drawn to “A retroviral vector”.  See also Claims 89, 90, 92, 94, 96, 97 and all claims that recite the particle based on Claim 84.  Claim 91 refers to the retroviral vector of Claim 88 yet Claim 88 refers to the retroviral viral particle. 
Claim 92 refers to the product being administered between “about” 1 to 2 days after the retroviral vector particle. The term “about” is indefinite because there is no lower or upper limits to the time for administration of the prodrug.

Applicants believe that there is antecedent basis in Claim 88 for the limitations of Claim 90. In response, Claim 88 states that the retroviral vector particle is administered to the PATIENT wherein the retroviral vector particle finds its cell of interest within the PATIENT and transduces the cell. Claim 90 is drawn to taking the cell out of the patient, and transducing this CELL outside of the patent with the retroviral vector particle before administering the CELL to the patient. In Claim 88 the retroviral vector is administered 
Regarding Claims 94-97, Applicants believe that they have amended to claims to remedy the rejection. As noted in the rejection, there is no patient being administered the retroviral vector particle. The CELL is contacted with the retroviral vector particle, there is no administration of the retroviral vector particle to any patient in need thereof. This method is considered to be taking place in a cell culture. The broadest reasonable interpretation of Claim 94 cannot include a patient because no patient is set forth in the claim, and those skilled in this art are well aware that cell cultures are used to test and study many compounds. Thus, unless the claim states that the retroviral vector is being administered to a patient, rather than contacted with a cell, it is not administered to a patient. 

MPEP 2111.01 Plain Meaning 
I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 68-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-36 of U.S. Patent No. 9,925,276. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claims 68-76 are drawn to a polynucleitde sequence encoding HSV1-TK having mustions at positions 25, 25, 32, and 33 of SEQ ID NO: 2, and at position 168, which are overlapping in content to Claims 1-5 and 20-25 of ‘276.
Instant Claims 77-78 add an NES as does patent Claim 6 and 7 and 3-26 and 27;
Instant Claims 84-87 are drawn the retroviral vector comprising the polynucleotide which is found in patent Claims 10-14 and 30-31.
The method for treating cancer in instant Claims 88-93 are encompassed by patent Claims 15-19 and 32-36.

Claim 68-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 10,610,603. Although the :
Instant Claims 68-76 are drawn to a polynucleotide sequence encoding HSV1-TK having mutations at positions 25, 25, 32, and 33 of SEQ ID NO: 2, and at position 168, which are overlapping in content to 1-11 of ‘603.
Instant Claims 77-78 add an NES as does patent Claim 12 and 13;
Instant Claims 84-87 are drawn the retroviral vector comprising the polynucleotide which is found in patent Claims 15-19.
The method for treating cancer in instant Claims 88-93 are encompassed by patent Claims 20-24.
The method of inducing cell kill activity of Claims 94-97 is found in patent Claims 25-27.
Applicants have requested that these ODP rejections be held in abeyance until allowable subject matter is indicated.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656